DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 11/09/2021 has been entered. Claims 1-9, 17, 18 and 20-28 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 17, 18, 20, 22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroehnert et al (US Pub 2008/0157330).
Regarding claim 1, Kroehnert (fig. 17) teaches a semiconductor device, comprising:
a substrate (substrate 10, [0036]) comprising a conductive structure (redistribution layer 44, [0043]);

a lid structure (“substrate 10 and cover 19”, [0046]) over the substrate and over the electronic component;
a vertical interconnect (metallized plated-through hole 74, [0106]) in the lid structure extending to a top surface of the lid structure and electrically coupled with the conductive structure; and
a base component (external contact 48 and solder ball 50, [0109]) contacting the substrate, wherein the substrate is between the base component and the electronic component.

    PNG
    media_image1.png
    622
    861
    media_image1.png
    Greyscale


Regarding claim 3, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure (10/19) comprises a cavity and the electronic component is in the cavity (fig. 17).
Regarding claim 4, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises a lid cover (cover 19, [0046]) and a sidewall (substrate 10, [0046]) between the lid cover and the substrate.
Regarding claim 5, Kroehnert teaches the semiconductor device of claim 4, further comprising a seal (joining area/adhesive layer 26, [0038] and [0057]) between the lid cover (19) and the sidewall (10).
Regarding claim 6, Kroehnert teaches the semiconductor device of claim 4, wherein the vertical interconnect (74) comprises a lid vertical interconnect in the lid cover (19) and a sidewall vertical interconnect in the sidewall (10), and the sidewall vertical interconnect is electrically coupled with the lid vertical interconnect and the conductive structure (fig. 17).
Regarding claim 7, Kroehnert teaches the semiconductor device of claim 1, further comprising a lid connector (BGA 51, [0046]) electrically connected with the vertical interconnect (74) and the conductive structure (44).
Regarding claim 8, Kroehnert teaches the semiconductor device of claim 1, further comprising an external interconnect (interconnection 53, [0119]) on a top side of the lid structure and electrically coupled with the vertical interconnect.
Regarding claim 9, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises glass (glass-fiber-reinforced epoxy resin, [0038] and [0068]).


providing a base component (external contact 48 , [0109]) and a substrate (substrate 10, [0036]) comprising a conductive structure (redistribution layer 44, [0043]), wherein the substrate contacts the base component;
providing an electronic component (lower chip 1, [0116) over a top side of the substrate, wherein the electronic component is electrically coupled with the conductive structure; and
providing a lid structure (cover 19, [0118]) and a seal (adhesive layer 26, [0057]) over the top side of the substrate and over the electronic component ; wherein the substrate is between the base component and the electronic component.

    PNG
    media_image2.png
    622
    861
    media_image2.png
    Greyscale


Regarding claim 20, Kroehnert teaches the method of claim 17, further comprising attaching an external connector (interconnection 53, [0119]) to a vertical interconnect (metallized plated-through hole 74, [0106]) in the lid structure coupled with the substrate.
Regarding claim 22, Kroehnert teaches the semiconductor device of claim 1, wherein the lid structure comprises a polymer (epoxy resin, [0038)).
Regarding claim 28, Kroehnert teaches the semiconductor device of claim 1, wherein the base component comprises active circuitry (“external contacts”, [0109]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Dresser (US Pat 2019/0259676).

Dresser (fig. 8) teaches wherein the lid structure (lid 70, [0045]) comprises a ceramic, translucent and transparent (“lid is glass. Other versions of this lid could be, but are not limited to polymers, ceramics”, [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed lid structure 10/19 of Kroehnert with lid 70 of Dresser because such material substitution is equivalently known for the same purpose. i.e. being used for lid/cap/cover structure, MPEP 2144.06 (Il).
Regarding claim 25, Kroehnert teaches the base component (external contact 48 and solder ball 50, [0109]) comprises external circuit elements (“external circuit elements, e.g., a PCB”, [0046]), but does not teach wherein the base component comprises a semiconductor die.
Dresser (fig. 8) teaches a base component (MIMIC substrate 72, [0045]) contacting the substrate (substrate 78, [0045]), wherein the base component (72) comprises a semiconductor die (“Monolithic Microwave Integrated Circuit”, [0031)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the external contact 48 and solder ball 50 and PCB of Kroehnert with MIMIC substrate 72 of Dresser in order to obtain low-cost chip scale SMT packaging as taught by Dresser, [0030].
Regarding claim 26, Kroehnert teaches a base component (external contact 48 and solder ball 50  and PCB, [0109]), but does not teach wherein the base component comprises a silicon substrate.
Dresser (fig. 8) teaches a base component (MIMIC substrate 72, [0045]) contacting the substrate (substrate 78, [0045]), wherein the base component (72) comprises a silicon substrate (“substrate, e.g., a silicon wafer or die”, Monolithic Microwave Integrated Circuit”, [0031] and [0049]).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kroehnert in view of Chien et al (US Pat 2015/0375994).
Kroehnert teaches a base component (the external contact 48 and solder ball 50 and PCB, [0046]), but does not teach wherein the base component comprises a glass substrate.
Chien (fig. 1) teaches a base component (first substrate 11, [0020]) contacting the substrate (dielectric layer 112a, [0033]), wherein the base component comprises a glass substrate (glass substrate, [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed PCB of Kroehnert with glass substrate of Chien because such material substitution is equivalently known for the same purpose. i.e. being used for substrate, MPEP 2144.06 (Il).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892